DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expansion device” in claims 5, 7-8, 13, and 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The phrases “expansion device” has been examined as -- expansion valve or capillary tube--.
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn US20150345806A1.
Re claim 1, Hahn teach a climate-control system comprising: a first working fluid circuit including a first compressor (annotated fig) and a first heat exchanger (20), the first heat exchanger in fluid communication with the first compressor; 
a second working fluid circuit including a second compressor and a second heat exchanger (annotated fig), the second heat exchanger in fluid communication with the second compressor; and a storage tank (2) containing a phase-change material (13), wherein working fluid in the first working fluid circuit is in a heat transfer relationship with the phase-change material in the storage tank, and wherein working fluid in the second working fluid circuit is in a heat transfer relationship with the phase-change material contained in the storage tank (fig 2a), 
wherein the first working fluid circuit includes a first conduit and the second working fluid circuit includes a second conduit, and wherein the first and second conduits are at least partially disposed within the storage tank (fig 2a), 
wherein the second working fluid circuit includes a first loop and a second loop (annotated fig), and wherein the first loop and the second loop both receive the working fluid from the second conduit (annotated fig)s wherein the working fluid flowing through the first loop bypasses the second loop such that working fluid received in the first loop from the second conduit in the storage tank is returned to the second conduit in the storage tank without flowing through the second loop, wherein the working fluid flowing through the second loop bypasses the first loop such that working fluid received in the second loop from the second conduit in the storage tank is returned to the second conduit in the storage tank without flowing through the first loop, and wherein the first and second loops are disposed outside of the storage tank (fig 2a).



    PNG
    media_image1.png
    455
    812
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    860
    796
    media_image2.png
    Greyscale


Noting that according to the Merriam-Webster dictionary, the plain meaning of ‘loop’ is : a curving or doubling of a line so as to form a closed or partly open curve within itself through which another line can be passed or into which a hook may be hooked OR something shaped like or suggestive of a loop.
	Re claim 2, Hahn teach wherein the working fluid in the first working fluid circuit is fluidly isolated from the working fluid in the second working fluid circuit and fluidly isolated from the phase-change material contained in the storage tank, and wherein the working fluid in the second working fluid circuit is fluidly isolated from the phase-change material contained in the storage tank (fig 2a).  
Re claim 3, Hahn teach the first working fluid circuit includes a plurality of first conduits and the second working fluid circuit includes a plurality of second conduits, and wherein the plurality of first  conduits of the first working fluid circuit and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank (noting at least two conduits in each fluid circuit in between the compressor and the expansion valve, noting at least two conduits in each fluid circuit in between the compressor and the expansion valve, and noting it is well known in the art that separate conduits would be needed since a unitary conduit would not through the compressor and valve, since the compressor and valve has their own respective internal channels separate from the external conduits; also noting in another interpretation fig 2a, noting 10 and 19 are considered to be wining of multiple conduits, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘conduit’ is a natural or artificial channel through which something (such as a fluid) is conveyed).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, 13-14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of  Hahn ‘995 DE102008049954A1.
Re claim 5, Hahn fail to explicitly teach an expansion device.
Hahn ‘995 teach the first working fluid circuit includes a first expansion device (2) disposed between the first heat exchanger of the first working fluid circuit and the first conduit of the first working fluid circuit to expand a refrigerant in a heat exchange cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an expansion device as taught by Hahn ‘995 in the Hahn invention in order to advantageously allow for increased efficiency and heat transfer in a thermodynamic cycle.
Re claim 7, Hahn teach the first loop includes the second compressor, the second heat exchanger (fig 2a), but fail to teach the expansion device details.
Hahn ‘995 teach the first loop includes a second expansion device (2a), and wherein the second expansion device is disposed between the second conduit of the second working fluid circuit and the second heat exchanger of the first loop (claim limitations are met in the instant combination) to expand a refrigerant in a heat exchange cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an expansion device as taught by Hahn ‘995 in the Hahn invention in order to advantageously allow for increased efficiency and heat transfer in a thermodynamic cycle.
Re claim 13, Hahn teach a climate-control system comprising: a first working fluid circuit including a first compressor (annotated fig) and a condenser (19), the condenser in fluid communication with the first compressor; 
a second working fluid circuit including a second compressor (annotated fig) and a first evaporator (17), the first evaporator in fluid communication with the second compressor; and a storage tank (2) containing a phase-change material (13), wherein working fluid in the first working fluid circuit is in a heat transfer relationship with the phase-change material in the storage tank, and wherein working fluid in the second working fluid circuit is in a heat transfer relationship with the phase-change material contained in the storage tank (fig 2a),  wherein the first working fluid circuit includes a first conduit and the second working fluid circuit includes a second conduit (noting that according to the Merriam-Webster dictionary, the plain meaning of ‘conduit’ is  a natural or artificial channel through which something (such as a fluid) is conveyed), and wherein the first conduit of the first working fluid circuit and the second conduit of the second working fluid circuit are at least partially disposed within the storage tank, wherein the second working fluid circuit includes a first loop and a second loop (annotated fig), 
wherein the first loop and the second loop are in fluid communication with the second conduit of the second working fluid circuit, wherein the working fluid flowing through the first loop bypasses the second loop such that working fluid received in the first loop from the second conduit in the storage tank is returned to the second conduit in the storage tank without flowing through the second loop, wherein the working fluid flowing through the second loop bypasses the first loop such that working fluid received in the second loop from the second conduit in the storage tank is returned to the second conduit in the storage tank without flowing through the first loop, and wherein the first and second loops are disposed outside of the storage tank (fig 2a).
Hahn fail to explicitly teach an expansion device.
Hahn ‘995 teach the first loop includes a first expansion device, and wherein the second loop includes a second expansion device (2, 2a) to expand a refrigerant in a heat exchange cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an expansion device as taught by Hahn ‘995 in the Hahn invention in order to advantageously allow for increased efficiency and heat transfer in a thermodynamic cycle.
 

    PNG
    media_image3.png
    455
    812
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    860
    796
    media_image4.png
    Greyscale






 
Re claim 14, Hahn teach wherein the working fluid in the first working fluid circuit is fluidly isolated from the working fluid in the second working fluid circuit and fluidly isolated from the phase-change material contained in the storage tank, and wherein the working fluid in the second working fluid circuit is fluidly isolated from the phase-change material contained in the storage tank (fig 2a).  
Re claim 16, Hahn teach the first working fluid circuit includes a plurality of first conduits and the second working fluid circuit includes a plurality of second conduits, and wherein the plurality of first conduits of the first working fluid circuit and the plurality of second conduits of the second working fluid circuit are at least partially disposed within the storage tank (noting at least two conduits in each fluid circuit in between the compressor and the expansion valve, noting at least two conduits in each fluid circuit in between the compressor and the expansion valve, and noting it is well known in the art that separate conduits would be needed since a unitary conduit would not through the compressor and valve, since the compressor and valve has their own respective internal channels separate from the external conduits; also noting in another interpretation fig 2a, noting 10 and 19 are considered to be wining of multiple conduits, noting that according to the Merriam-Webster dictionary, the plain meaning of ‘conduit’ is a natural or artificial channel through which something (such as a fluid) is conveyed).   
Re claim 18, Hahn teach wherein the first loop includes the second compressor (fig 2a), the first evaporator (fig 2a), but fail to teach the expansion device details.

Hahn ‘995 teach the first loop includes the first expansion device (fig 3), and wherein the first expansion device of the first loop is disposed between the second conduit of the second working fluid circuit and the first evaporator of the first loop (noting the claim limitations are met in the instant combination to expand a refrigerant in a heat exchange cycle.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an expansion device as taught by Hahn ‘995 in the Hahn, as modified, invention in order to advantageously allow for increased efficiency and heat transfer in a thermodynamic cycle.

Claims 8-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn in view of  Hahn ‘995  in view of Hellmann US 20200333053 A1 further in view of OLSEN US 20180299171 A1.
Re claim 8, Hahn, as modified, fail to teach details of the circuits and loops. 
Hellmann teach the second loop includes a third compressor  and a third expansion device (noting three parallel compressor loops, each having an expansion device 63) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Hahn, as modified,  invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
Hahn, as modified, fail to explicitly teach a third heat exchanger .
OLSEN teach a third heat exchanger (114) to add a heat exchanger in line with a compressor and expansion device (figs).
When combined, the references teach a third expansion device, and wherein the third expansion device of the second loop is disposed between the second conduit of the second working fluid circuit and the third heat exchanger of the second loop .
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a third heat exchanger as taught by OLSEN in the Hahn, as modified, invention in order to advantageously allow for cooling as is known in art in a refrigeration cycle.
Re claim 9, noting the combined references teach the second heat exchanger of the first loop is a medium-temperature evaporator, and wherein the third heat exchanger of the second loop is a low-temperature evaporator (since the heat exchangers are capable of meeting the temperatures which are broad and relative, it is additionally noted that limited patentable is given to “medium-temperature” and “low-temperature” which appear to name the heat exchangers and not limit the heat exchangers structurally  ).  
Re claim 10, Hellmann teach  the second working fluid circuit includes a third loop, and wherein the third loop is in fluid communication with the second conduit of the second working fluid circuit (see the rejection of claim 8 noting multiple parallel loops ) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Hahn, as modified,  invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
 
Re claim 19, Hahn, as modified, fail to teach details of the circuits and loops.
Hellmann teach the second loop includes a third compressor (noting three parallel compressor loops, each having an expansion device 63) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Hahn, as modified,  invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
Hahn, as modified, fail to explicitly teach additional evaporators .
OLSEN teach a second evaporator (114) to add a heat exchanger in line with a compressor and expansion device (figs).
When combined, the references teach and the second loop includes the second expansion device, and wherein the second expansion device of the second loop is disposed between the second conduit of the second working fluid circuit and the second evaporator of the second loop.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a third heat exchanger as taught by OLSEN in the Hahn, as modified, invention in order to advantageously allow for cooling as is known in art in a refrigeration cycle.
Re claim 20, Hellmann teach  the second working fluid circuit includes a third loop, and wherein the third loop is in fluid communication with the second conduit of the second working fluid circuit (see the rejection of claim 19 noting multiple parallel loops ) to provide multiple parallel compressor circuits (fig 1, Para 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of multiple loops as taught by Hellmann in the Hahn, as modified,  invention in order to advantageously allow for increased compression ability in a circuits demanding on demand (Para 39-41).
Allowable Subject Matter
Claims 11-12 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Response to Arguments
Applicant's arguments filed 3/03/2022 have been fully considered but they are not persuasive. Applicant disagrees with claim interpretation but present no arguments. 
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claims dependent on the independent claim(s) are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to claim(s) 1 and 13 have been addressed above. Thus, the rejections are proper and remain.   
 Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: GB 2237625A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763